Citation Nr: 1800415	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  10-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously remanded by the Board in May 2017.  The case has been returned to the Board for review.
 
In December 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In July 2015, the Board denied entitlement to service connection for a back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Court granted a November 2016 Joint Motion for Remand (JMR), vacated the July 2015 Board decision and remanded the issue to the Board for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2016 JMR, the parties agreed that VA had not met its duty to assist given indications in the record of outstanding treatment records concerning treatment of the back by private physicians and a lack of documentation regarding efforts made by VA to obtain records from those physicians.  The JMR also indicated that the Board should ensure on remand that VA made all reasonable efforts to obtain records identified by the Veteran during his December 2014 Board hearing.  

Pursuant to the November 2016 JMR, the Board remanded the case for further development in May 2017.  The Board determined that a remand was necessary to fully satisfy VA's duty to assist and to ensure a complete record upon which to ultimately decide the claim.  The Board directed the RO to send a letter to the Veteran and his representative containing the appropriate forms needed to obtain private treatment records.  The Board further directed the RO to make all required efforts to obtain any records identified by the Veteran and associate such records with the claims file.   

In May 2017, the RO sent the Veteran and his representative a letter describing what information was needed in order to obtain additional evidence.  Attached to the letter were the forms needed for the RO to obtain private treatment records.  In June 2017, the Veteran returned signed VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs and singed VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs.  The Veteran also submitted a separate correspondence containing a list of private physicians who treated his back disability from 1968 to 2017.  There is no evidence in the record that the RO attempted to obtain records from any of the private physicians listed on the June 2017 correspondence.

Additionally, the August 2017 supplemental statement of the case (SSOC) states that the Veteran's VA Form 21-4142a was rejected by VA's Private Medical Records Retrieval Center due to incomplete information for the private health providers.  In response to the August 2017 SSOC, the Veteran stated that he was given incorrect instructions on how to properly fill out the authorization to disclose information forms.  

When a claimant identifies relevant records not in the custody of a Federal department or agency, VA will make reasonable efforts to obtain those records.  38 C.F.R. § 3.159 (c) (1).  In this case, the record does not show that VA has made reasonable efforts to obtain the records identified in the Veteran's June 2017 correspondence.  Therefore, on remand, the Veteran should be provided another opportunity to identify outstanding, relevant private treatment records and authorize there release to VA.  The Veteran should be informed that he should provide the name, address, and approximate dates for specific private health care providers on the forms provided, not a separate document.  

In this regard, it would be of great help the Board if the Veteran simply obtained these records himself and submitted them to the VA.  This would both expedite the case and insure that all records have been found. 
   
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all treatment from private health care providers.  The Veteran should be informed that he must submit both VA Form 21-4142 and VA Form 21-4142a and that he must provide enough information to identify and locate the existing records and authorize their release to VA on the VA Forms provided.   The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.  

Again, it would be of great help the Board if the Veteran simply obtained these records himself and submitted them to the VA.  This would both expedite the case and insure that all records have been found. 

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection for a back disability may be granted.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




